EDWARD C. REED, Jr., Chief Judge.
The plaintiff has filed an ex parte application for an order to show cause why writs of attachment should not issue attaching certain of defendants’ real and personal property. Apparently, the plaintiff ultimately seeks writs of attachment substantially the same as writs already issued by the United States District Court for the Central District of California. See Ex Parte Application for Order to Show Cause, Expedited Hearing, and Issuance of Writs of Attachment at page 15.
28 U.S.C. § 1692 provides:
In proceedings in a district court where a receiver is appointed for property, real, personal, or mixed, situated in different districts, process may issue and be executed in any such district as if the property lay wholly within one district, but orders affecting the property shall be entered of record in each of such districts.
The language of § 1692 is clear. Process issued by the Court in the Central District of California, including writs of attachment, may be executed in the District of Nevada. All that is necessary is that plaintiff file such writs with this Court and that the Clerk of this Court enter such writs of record.
It is unnecessary, indeed it would be improper, for this Court to issue an Order directing defendants to show cause why writs of attachment should not issue. Issues regarding the propriety of such writs are for the United States District Court for the Central District of California.
IT IS, THEREFORE, HEREBY ORDERED that plaintiffs Ex Parte Application for Order to Show Cause, Expedited Hearing, and Issuance of Writs of Attachment is DENIED.
IT IS FURTHER ORDERED that such writs of attachment as may already have been or in the future may be issued by the United States District Court for the Central District of California affecting defendants’ property located in the District of Nevada may be filed with this Court and may be entered of record by the Clerk of the Court.